Order filed March 26, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00152-CV
                                   ____________

     SAEID HASHEMNEZAD, US FINANCIAL AUTO CREDIT, US
   FINANCIAL AUTO CREDIT, L.L.C., AND AIDEN HASHEMNEZAD,
                         Appellants

                                         V.

   MERSEDEH REZAEI AND WILLIAM SETH DANIEL, AND ELITE
               CUSTOM 4X4, LLC, Appellees


                    On Appeal from the 125th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-24517A

                                    ORDER

      The notice of appeal in this case was filed February 21, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.


                                         1
      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before April 5, 2019. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                  PER CURIAM




                                         2